DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27 and 31-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lessing et al. (2016/0052131).
Lessing discloses and shows a soft robotic actuator, comprising: 
an elongate body having a first wall portion (Figs. 1A-1B, layer 150) and a second wall portion (Figs. 1A-1B, layers 110, 140) disposed opposite the first wall portion, the second wall portion having a repeating variable profile (120) such that a height of the elongate body varies over its length, wherein 
(a) the elongate body defines a sealed void (120) which is capable of being pressurized or depressurized relative to the environment around the actuator, 
(b) a distal end of the elongate body is configured to exhibit angular displacement under pressurization in direct proportion to an applied pressure (Figs. 3C-3G, 3J-3L), and 
(c) one or more wires (Fig. 6C) configured to supply an electrical current to a load (Fig. 6D, “Electrical component”).
Regarding claim 22, the load is an embedded sensor (para. 0053).
Regarding claim 23, the sensor is configured to measure one or more of temperature, conductivity, pH, oxygen, pressure, or a concentration of glucose, creatinine, urea, carbon dioxide, or hemoglobin, a microbe count, or a virus count (paras. 0010, 0013, 0033, 0034).
Regarding claim 24, the one or more wires are incorporated into the first wall portion of the elongate body.
Regarding claim 25, the one or more wires have a shape configured to accommodate an extension, retraction, or curvature of the soft robotic actuator (paras. 0048, 0091).
Regarding claim 26, wherein the one or more wires are in a coiled, zigzag, or sinusoidal shape (paras. 0097-0098).
Regarding claim 27,  the one or more wires are configured in a mesh or grid (paras. 0097-0098).
Regarding claim 31, a length of the second wall portion increases relative to a length of the first wall portion when the distal end of the elongate body is bent, wherein the distal end of the elongate body is bent when the pressurizing causes a corresponding part of the second wall of the elongate body to unfold.
Regarding claim 32, the second wall portion comprises a plurality of unit cells, wherein each unit cell comprises a respective maximal wall height and a respective minimal wall height, wherein the maximal and minimal wall heights (minimal wall height being 0) are relative to the first wall portion of the corresponding unit cell.
Regarding claim 33, the soft robotic actuator has a constant radius of curvature when: (i) the maximal wall heights of each unit cell are substantially equal, and (ii) the minimal wall heights of each unit cell are substantially equal.
Regarding claim 34, the soft robotic actuator has a variable radius of curvature when at least one of: (i) the respective maximal wall heights of a first unit cell and a second unit cell, of the plurality of unit cells, are different, (ii) a wall thickness of the first unit cell is different than a wall thickness of the second unit cell, and (iii) a pitch distance between a first two adjacent unit cells of the plurality of unit cells is different than a pitch distance between a second two adjacent unit cells of the plurality of unit cells (inherent as the differing heights, wall thicknesses and pitch distances will create a non-uniform bending of the soft actuator).
Regarding claim 35, the bend comprises twisting of the elongate body, responsive to the pressurizing (para. 0065).
Regarding claim 36, a degree of actuation of the soft robotic actuator is based on an amount of pressure in the pressurized sealed void (paras. 0110, 0113).
Regarding claim 37, the degree of actuation is further based on the height (thickness) of the elongate body (para. 0074).
Regarding claim 38, the elongate body curves around the first wall portion when bent (Figs. 3B-3G).
Regarding claim 39, the elongate body comprises an elastic elongate body that returns to an original shape in the absence of pressurization in the sealed void (para. 0095).
Regarding claim 40, Lessing discloses and shows a method comprising: providing a soft robotic actuator according to claim 21; and pressurizing or depressurizing the sealed void.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gemma (FR 2647527).
Gemma discloses and shows a soft robotic actuator, comprising: 
an elongate body having a first wall portion (Fig. 2, items 6a/7a) and a second wall portion (also 6a/7a) disposed opposite the first wall portion, the second wall portion having a repeating variable profile such that a height of the elongate body varies over its length, wherein 
(a) the elongate body defines a sealed void (19) which is capable of being pressurized or depressurized relative to the environment around the actuator, 
(b) a distal end of the elongate body is configured to exhibit angular displacement under pressurization in direct proportion to an applied pressure (Fig. 7), and 
(c) one or more wires (3a) configured to supply an electrical current to a load (3).
Regarding claim 28, the one or more wires are provided in the sealed void.
Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658